Case 9:19-cv-80743-RAR Document 152 Entered on FLSD Docket 02/11/2021 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-80743-CV-RAR


  SUNFLOWER CONDOMINIUM ASSOC., INC.,

                             Plaintiff,

                     v.

  EVEREST NATIONAL INSURANCE, CO.,

                             Defendant.

  __________________________________________/


     ORDER ON DEFENDANT’S MOTION TO RECONSIDER [ECF No. 141]

          Defendant Everest National Insurance Co. moves to reconsider my prior

    Order on the admissibility of expert testimony. ECF No. 138 (as amended by ECF

    No. 143).. Specifically, Everest asks that I (1) revisit my conclusion that Plaintiff’s

    expert Jeffrey Pellet used a reliable methodology in reaching his conclusions, and

    (2) clarify whether Plaintiff’s Expert Rocco Calaci can testify about mesocyclonic

    activity, tornadic vortices, and wind funneling.

          Reconsideration is “an extraordinary remedy which must be used sparingly.”

    Guevara v. NCL (Bahamas) Ltd., No. 15-24294-CIV, 2017 WL 6597980, at *1 (S.D.

    Fla. May 26, 2017) (J. Williams) (citation omitted). “Moreover, a motion for

    reconsideration should not be used as a ‘vehicle to present authorities available at

    the time of the first decision or to reiterate arguments previously made.’”
Case 9:19-cv-80743-RAR Document 152 Entered on FLSD Docket 02/11/2021 Page 2 of 4




    Compagnoni v. United States, No. 94-0813-CIV, 1997 WL 416482, at *1 (S.D. Fla.

    May 13, 1997) (J. Marcus) (citation omitted), aff'd, 173 F.3d 1369 (11th Cir. 1999).

    There are only three bases for granting a motion for reconsideration: “1) an

    intervening change in controlling law; 2) the availability of new evidence; and 3)

    the need to correct clear error or prevent manifest injustice.” Williams v. Cruise

    Ships Catering & Serv. Int'l, N.V., 320 F. Supp. 2d 1347, 1357 (S.D. Fla. 2004) (J.

    Gold).

             Everest argues that my conclusions were clear error. “Clear error is a highly

    deferential standard of review.” Holladay v. Allen, 555 F.3d 1346, 1354 (11th Cir.

    2009)). “A factual finding is clearly erroneous when although there is evidence to

    support it, the reviewing court on the entire evidence is left with the definite and

    firm conviction that a mistake has been committed.” Id. (quotation omitted). Or, as

    Judge Altman recently explained, “To be clearly erroneous, a decision must strike

    us as more than just maybe or probably wrong; it must . . . strike us as wrong with

    the force of a five-week-old, unrefrigerated dead fish.” Howzell v. Saul, 20-80142-

    CIV, 2020 WL 5077029, at *1 (S.D. Fla. Aug. 27, 2020) (J. Altman) (quoting Parts

    & Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988)).

             With regard to Mr. Pellet’s testimony, Everest merely regurgitates the same

    factual and legal arguments it made in its briefing on the underlying motion. For

    example, the Motion to Reconsider quotes at length from pages 78-80, 114, and 166

    of Mr. Pellet’s deposition. ECF No. 141 at 2-4. All of these excerpts were cited in

    Everest’s Motion to Strike. ECF 92 at 6. All were considered in reaching my
                                              2
Case 9:19-cv-80743-RAR Document 152 Entered on FLSD Docket 02/11/2021 Page 3 of 4




    conclusion. ECF No. 138 at 13 (“I have reviewed the portions of the deposition cited

    by Everest.”). In short, the Court did not, and does not, agree with Everest’s

    position. That disagreement does not constitute clear error.

          Everest next seeks clarification of my prior Order regarding Mr. Calaci. As

    Everest correctly notes, the Discussion section of the Order stated that Mr. Calaci

    could not testify about mesocyclonic activity or tornadic vortices, but the conclusion

    erroneously stated that Everest’s Motion to Strike Mr. Colaci’s testimony was

    denied in full. An Amended Order has been entered that resolves this issue. ECF

    No. 143.

          Finally, Everest notes that my Order did not address potential testimony by

    Mr. Calaci’s about wind funneling. Everest points out that Sunflower did not oppose

    excluding this testimony. Everest asks that the Order be amended to specifically

    preclude Mr. Calaci from testifying about wind funneling.

          The Order did not address wind funneling because Mr. Calaci’s expert report

    does not propose that he would offer an opinon on this topic. See ECF No. 138 at 14

    (summarizing expert’s report, ECF 92-4 at 31-32). Perhaps that is why Sunflower

    did not oppose excluding the non-existent testimony. Because the issue was not

    joined for decision, nor did it appear to present a live controversy, I did not address

    it. That conclusion was not clear error.




                                               3
Case 9:19-cv-80743-RAR Document 152 Entered on FLSD Docket 02/11/2021 Page 4 of 4




        DONE and ORDERED in Chambers this 11th day of February, 2021, at West

  Palm Beach in the Southern District of Florida.




                                  ____________________________________
                                     BRUCE E. REINHART
                                     UNITED STATES MAGISTRATE JUDGE




                                           4
